Title: To James Madison from George Graham, 2 July 1816
From: Graham, George
To: Madison, James



Sir,
Department of War, July 2d. 1816.

I have the honor to inclose the report of Lieut. Gadsden upon the Fortifications necessary to be constructed for the defence of Mobile and New Orleans, which has been approved by General Swift. The Maps accompanying Latour’s history of the Campaign in Louisiana, will be useful in forming a general opinion upon this report, which appears to be sensible and judicious. The alterations and repair of Fort St. Phillippe and of St. John, recommended by this report, I presume, may be commenced as soon as the necessary materials can be obtained; as it will not interfere with the determination to commence no new work of importance until the foreign Engineer can be obtained.
